Citation Nr: 1803780	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-11 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for a right shoulder disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Roanoke, Virginia.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In September 2016, the Board remanded this case for additional development.  The case is now again before the Board for further appellate consideration.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claims are decided.

At the outset, the Board notes that in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.  

The Court also recently found that the mere lack of an opportunity by a VA examiner to observe a flare-up of a condition is an insufficient basis for not estimating its functional effects.  Sharp v. Shulkin, 29 Vet. App. 26 (2017). 

In its September 2016 remand, the Board instructed the RO to afford the Veteran a VA examination to assess the severity of his service-connected right shoulder disability.  In pertinent part, the examiner was instructed to perform range of motion testing in active motion, passive motion, weight-bearing, and non-weight-bearing.  In addition, the examiner was requested to assess the degree to which additional range of motion was lost due to pain on use or during flare-ups.  If the examiner determined it was not possible to make the requested findings, he or she was instructed to explain why.

The Veteran was afforded a VA examination in March 2017.  Unfortunately, the examiner did not conduct range of motion testing in both weight-bearing and non-weight-bearing, and did not conduct testing in both active and passive motion.  In addition, the examiner noted the Veteran's report that he had flare-ups of his right shoulder disability in the form of pain during normal use, but indicated he could not describe the Veteran's flare-ups in terms of range of motion.  In this regard, he stated simply that the examination was not conducted during a flare-up.

Upon a review of the foregoing, the Board finds the VA examination report is inadequate according to the Court's holdings in Correia and Sharp, and does not comply with the Board's remand instructions.  Under these circumstances, the Board has determined a remand is warranted for an additional VA examination.

With regard to the claim of entitlement to a TDIU, the Board finds the claim is intertwined with the increased rating issue.  As such, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); cf Todd v. McDonald, 27 Vet. App. 79 (2014).



Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to determine the current severity of his service-connected right shoulder disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner is directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, as well as with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should further discuss additional functional limitation of the right shoulder with repeated movement over time and during flare-ups.  Any such additional limitation of motion should be expressed in additional degrees of lost motion.  The examiner must attempt to provide an estimate, even in the absence of an opportunity to observe the flare-up.  The estimate may be based on the Veteran's reports of limitation during such flares. 

The examiner should also discuss how the right shoulder disability might impair employment, indicating any likely limitations, in light of the Veteran's occupational history and background.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Then, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).





_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




